DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 2/8/2022 is acknowledged. Claims 23-31 are withdrawn. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 cites “the tape is constructed by combing multiple layers, which has a typo. It should be corrected to “the tape is constructed by combining multiple layers”.   
Claim 19 cites “release protective layer” which is missing an article. It should cite “a release protective layer”. 
Claim 19 cites “removing the release protective layer from the control release layer allowing for the rodent repellent”, which is missing a comma before “allowing”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 cites “where the tape is replaced with sheet material”. It is unclear if the entirety of the invention is replaced with sheet material or only certain parts of the tape is replaced with sheet material. As written, it can be interpreted that the invention is replaced with a sheet material, which would cause the previous claims to be moot. The specification and figures does not disclose what is replaced and what sheet material would be implemented other than that the tape may include geometric shapes on a sheet in para. 22. For the purposes of examination, Examiner interprets the claim to mean that the tape can be a sheet material. 
Claim 14 cites “a control release layer covers substantially covers one face”. It is unclear if it is referring back to the control release layer in claim 1 due to it not using “the” to refer back to the layer. It is also unclear if the claimed noun is “control release layer covers” or “control release layer” due to “substantially covers one face”. It seems like it could be claiming control release layer covers that substantially covers one face. Additionally, what face is it referring to in “one face”? There are multiple faces claimed 
Claim 15 cites “a control release layer is permeable and semipermeable”. It is unclear if it is referring back to the control release layer in claim 1 since it is currently written as if it’s a new layer. It is unclear how the layer can both be permeable and semipermeable. The specification only mentions that the control release layer may be permeable or semi-permeable, not being both at the same time. What is it being semi-permeable against? For the purposes of examination, the Examiner interprets the claim to mean that it could be permeable and also semi-permeable by allowing liquid through but not solids, such as dust particles. 
Claim 19 cites “allowing for the rodent repellent”. It is unclear if it is referring back to the vermin repellent or another repellent. For the purposes of examination, the Examiner interprets it to mean the same vermin repellent. 
Claim 20 cites “a vermin repellent substantially covers a first face” but it is unclear what it is referring to as a first face as this does not correspond to any structure. It is unclear if it’s referring to the first face of the longitudinal direction. For the purposes of examination, the Examiner interprets the claim to mean any face. This is similarly applied to when claim 20 cites “an adhesive substantially covers a second face”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manhas et al. (US 2016/0286782), hereinafter Manhas.
Regarding claim 20, Manhas teaches of (Fig. 2) a vermin repellent tape (Abstract and ¶0144, controls pest in which an embodiment can be tape) comprising:
a. a backing (impermeable membrane 18) having a longitudinal direction with a first face and a second face opposite said first face (has a longitudinal direction with a first face and a second face opposite said first face);
b. a vermin repellent (¶0175, device can contain a repellent for repelling pests) substantially covers a first face (vermin repellent would be in the vermin repellent layer 16 and that covers a face of the backing 18); and
c. an adhesive (adhesive strip 22) substantially covers a second face (covers a second face of the backing 18), whereby the vermin repellent tape (10A) is configured for repelling vermin by affixing the tape to an equipment's support surface (can repel vermin by affixing the adhesive strip 22 to an equipment’s support surface) and the tape is constructed by applying an adhesive to one face of the backing (adhesive is on one 

Regarding claim 21, Manhas teaches of the invention in claim 20, and where (Fig. 2) a removable adhesive protective layer (removable cover strip 20) substantially covers the adhesive layer (adhesive protective layer 20 substantially covers the adhesive layer 22).

Regarding claim 22, Manhas teaches of the invention in claim 20, and where (Fig. 3) a release protective layer (¶0107, sealable package with body 24 and end 28) substantially covers the longitudinal edges of the tape (substantially covers the longitudinal edges of the tape 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manhas et al. (US 2016/0286782), hereinafter Manhas, in view of Riley (US 4,804,142).

a. a backing (impermeable membrane 18) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside);
b. an adhesive layer (adhesive strip 22) having a first face on a topside and a second face on an underside (has a first face on topside and a second face on an underside), where the first face is affixedly attached to the second face of the backing (first face is affixedly attached to the second face of the backing 18) and substantially covers the second face of the backing (covers the second face of the backing);
c. a vermin repellent layer (multi-layered substrate 16) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside), where the second face is affixedly attached to the first face of the backing (second face is affixedly attached to the first face of the backing 18), configured for retaining and releasing a vermin repellent (¶0102, vermin repellent layer 16 can be impregnated with a composition to release a vapor that repels vermin);
and
e. the vermin repellent (¶0175, device can contain a repellent for repelling pests), whereby the vermin repellent tape is configured for repelling vermin by affixing the tape to an equipment's support surface (can repel vermin by affixing the adhesive strip 22 to an equipment’s support surface) where the tape is constructed by combining multiple layers and adding a repellent material (tape is constructed by combining multiple layers and has a repellent material).

Riley is in the field of pest repellent and teaches of (Fig. 10) a control release layer (repellent composition material carrier member 114) having a first face on a topside (first face facing upwards) and a second face on an underside (underside in contact with particles 116), where the second face is affixed to the first face of the vermin repellent layer (particles 116 is formed of a material absorbent to a volatile pest repellent composition) (second face is affixed to the first face of the vermin repellent layer 116) and substantially covers the first face of the vermin repellent layer (Fig. 11, second face covers the vermin repellent layer 116) and configured for controlling the vermin repellent released (Col. 6 lines 27-65, wall members 114a and 114b are provided with a plurality of holes or apertures 120 to control the vapors of the vermin repellent layer released).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Riley to have a control release layer having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released in order to control the evaporation of the repellent by extending the release of the vapors over time rather than all at once and to prevent direct physical contact of the vermin repellent layer to a user. 

Regarding claim 2, Manhas as modified teaches of the invention in claim 1, and where (Fig. 2) the backing is selected from two-dimensional geometric shapes (backing 18 is a rectangle).

Regarding claim 3, Manhas as modified teaches of the invention in claim 1, and where (Fig. 2) the backing having a longitudinal direction with a first face and a second face, opposite of the first face (backing has a longitudinal direction with a first and second face, opposite of the first face).

Regarding claim 4, Manhas as modified teaches of the invention in claim 3, and where tape length is selectable (length of the tape 10A seen in Fig. 2 is selectable). 

Regarding claim 5, Manhas as modified teaches of the invention in claim 3, and where the tape length is pre-cut to predetermined lengths (each tape 10 is pre-cut to the predetermined lengths seen in Fig. 3).

Regarding claim 6, Manhas as modified teaches of the invention in claim 3, and where the tape is replaced with sheet material (Fig. 2, tape 10A is a sheet of a material).

Regarding claim 7, Manhas as modified teaches of the invention in claim 1, and where the tape is flexible (Fig. 2 and ¶0074, removable cover 20 of tape 10A is flexible 

Regarding claim 8, Manhas as modified teaches of the invention in claim 1, and where the backing is selected from a group of fabric, plastic, and cellulosic (¶0144, the backing 18 can be made of plastic).

Regarding claim 9, Manhas as modified teaches of the invention in claim 1, and where an adhesive substantially covers one face of the adhesive layer (Fig. 2, ¶0105, an adhesive substantially covers one face of the adhesive layer 22).

Regarding claim 10, Manhas as modified teaches of the invention in claim 9, and where the adhesive is selected from a group of pressure sensitive, heat-activated, and water-based adhesives (Fig. 2, ¶0105, adhesive layer is a pressure sensitive adhesive in which it sticks due to a user applying pressure to the layer to another surface).

Regarding claim 11, Manhas as modified teaches of the invention in claim 1, and where (Fig. 2) a removable adhesive protective layer (removable cover strip 20) substantially covers the adhesive layer (adhesive protective layer 20 substantially covers the adhesive layer 22).



Regarding claim 14, Manhas as modified teaches of the invention in claim 1, and where (Fig. 10 in Riley) a control release layer (control release layer incorporated from Riley) substantially covers one face (as taught by Riley, the control release layer substantially covers a face of the vermin repellent layer 116).

Regarding claim 15, Manhas as modified teaches of the invention in claim 1, and where (Fig. 1) a control release layer (layer incorporated from Riley) is permeable and semipermeable to allow the vermin repellent to pass through at a controlled rate (Col. 6 lines 27-65 of Riley, permeable to the vapors of the vermin repellent layer and is sempipemeable due to not allowing the particles 116 or any other small particles to pass therethrough).

Regarding claim 16, Manhas as modified teaches of the invention in claim 15, but does not appear to teach of where the control release layer release is selectable from a quick release and a slow release of the vermin repellent.
	Riley teaches of (Fig. 10) where the control release layer (repellent composition material carrier member 114) release is selectable from a quick release (removing outer cover 112 to expose all the apertures 120) and a slow release of the vermin repellent 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Riley of where the control release layer release is selectable from a quick release and a slow release of the vermin repellent in order to control how fast the vermin repellent is released and how prolonged the release should be. 

Regarding claim 17, Manhas as modified teaches of the invention in claim 1, and where (Fig. 3) a release protective layer (¶0107, sealable package with body 24 and end 28) is a removable sheet that substantially covers the control release layer (¶0107, sealable package is a removable sheet with elevated sides due to the tapes 10 housed inside and the sealable package would cover the control release layer incorporated from Riley).  

Regarding claim 18, Manhas as modified teaches of the invention in claim 1, and where (Fig. 3) a release protective layer (sealable package) substantially covers the longitudinal edges of the tape (substantially covers the longitudinal edges of the tape 10).

Regarding claim 19, Manhas teaches of (Fig. 2) a vermin repellent tape (Abstract and ¶0144, controls pest in which an embodiment can be tape) comprising:

b. an adhesive layer (adhesive strip 22) having a first face on a topside and a second face on an underside (has a first face on topside and a second face on an underside), where the first face is affixedly attached to the second face of the backing (first face is affixedly attached to the second face of the backing 18) and substantially covers the second face of the backing (covers the second face of the backing);
c. an adhesive protective layer (removable cover strip 20) having a first face on a topside and a second face on an underside (has a first face on a topside and second face on an underside), where the first face is releasably affixed to the second face of the adhesive layer (¶0105, removable strip affixed to the second face of the adhesive layer 22) and substantially covers the adhesive layer (adhesive protective layer 20 substantially covers the adhesive layer 22);
d. a vermin repellent layer (multi-layered substrate 16) having a first face on a topside and a second face on an underside (has a first face on a topside and a second face on an underside), where the second face affixedly attached to the first face of the backing (second face is affixedly attached to the first face of the backing 18) and substantially covers the first face of the backing (substantially covers the first face of the backing 18), configured for retaining and releasing a vermin repellent (¶0102, vermin repellent layer 16 can be impregnated with a composition to release a vapor that repels vermin);

g. a vermin repellent (¶0175, device can contain a repellent for repelling pests), whereby the vermin repellent tape is configured for repelling vermin (can repel vermin) by a user removing the adhesive protective layer (20) and affixing the tape to an equipment's support surface (can affix the adhesive strip 22 after removing the adhesive protective layer to an equipment’s support surface) and removing the release protective layer, allowing for the rodent repellent to emit in the area where the tape was placed (Fig. 3, remove the body 24 to use the tape 10 and the vermin repellent, allowing for the vermin/rodent repellent to emit in the area where the tape was placed. Examiner notes that no order in the steps to how the user uses the vermin repellent tape is claimed).
Manhas does not appear to teach of e. a control release layer having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released and 
where the second face of the release protective layer is releasably affixed to the first face of the control release layer and substantially covers the first face of the control release layer and removing the release protective layer from the control release layer allowing for the rodent repellent to emit in the area where the tape was placed.
Riley is in the field of pest repellent and teaches of (Fig. 10) a control release layer (repellent composition material carrier member 114) having a first face on a topside (first face facing upwards) and a second face on an underside (underside in 
where the second face of the release protective layer (outer cover 112) is releasably affixed to the first face of the control release layer (releasably affixed to the first faced of the control release layer 114) and substantially covers the first face of the control release layer (outer cover 112 substantially covers the first face of the control release layer) and removing the release protective layer (112) from the control release layer (114) allowing for the rodent repellent to emit in the area (rodent repellent from the particles 116 would be allowed to be emitted in the area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Riley to have a control release layer having a first face on a topside and a second face on an underside, where the second face is affixed to the first face of the vermin repellent layer and substantially covers the first face of the vermin repellent layer and configured for controlling the vermin repellent released where the second face of the release protective layer is releasably affixed to the first face of the control release layer and substantially covers the first face of the control release layer and removing the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manhas et al. (US 2016/0286782), hereinafter Manhas, as modified by Riley (US 4,804,142), as applied to claim 12 above, and further in view of Jones et al. (US 4,320,112), hereinafter Jones.
	Regarding claim 13, Manhas as modified teaches of the invention in claim 12, but does not appear to teach where the vermin repellent is selected from a group of volatile organic compound ("VOC") consisting of predator urine, naphthalene, and paradichlorobenzene.
	Jones is in the field of pest repellent and teaches of vermin repellent is selected from a group of volatile organic compound ("VOC") consisting of predator urine, naphthalene, and paradichlorobenzene (Col. 1 lines 53-Col. 2 line 2, the pest repellent is a mixture of citronella oil and naphthalene flakes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manhas to incorporate the teachings of Jones of the vermin repellent is selected from a group of volatile organic compound ("VOC") consisting of naphthalene in order to use an effective moth repellent as motivated by Jones in Col. 1 lines 64-67.	

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                           /DARREN W ARK/Primary Examiner, Art Unit 3647